IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,

Plaintiff, Case No. 3:19-CR-095

vs.

TIFFANY WHITE, District Judge Thomas M. Rose
Magistrate Judge Michael J. Newman

Defendant.

 

ORDER ADOPTING THE REPORT AND RECOMMENDATION
OF THE UNITED STATES MAGISTRATE JUDGE (DOC. 40)

 

This case is before the Court on the Report and Recommendation of United States
Magistrate Judge Michael J. Newman (doc. 40), wherein the Magistrate Judge recommends that
Defendant’s plea of guilty to Count 2 of the Superceding Indictment be accepted by the Court and
that Defendant be found guilty as charged in such Count. The parties filed no objections to the
Report and Recommendation, and the time for filing objections has expired.

The Court, having reviewed the matter de novo, determines that the Report and
Recommendation (doc. 40) of the United States Magistrate Judge should be and is hereby
ADOPTED in its entirety. The Court ACCEPTS Defendant’s guilty plea and Defendant is

hereby adjudged GUILTY of Count Two of the Superceding Indictment.

 

 

 

IT IS SO ORDERED.
Date: joa hs A
f f Thomas M. Rosé

nited States District Judge
